      Case 5:21-cv-00093-TKW-MJF Document 7 Filed 09/07/21 Page 1 of 2


                                                                          Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

PATRICE WILLIAMS,

      Plaintiff,

v.                                                 Case No. 5:21-cv-93-TKW-MJF

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

      Defendants.
                                               /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 6). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed for failure to

comply with court orders. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice based on Plaintiff’s

failure to comply with orders of this court.
      Case 5:21-cv-00093-TKW-MJF Document 7 Filed 09/07/21 Page 2 of 2


                                                                              Page 2 of 2

       3.        The Clerk shall enter judgment in accordance with this Order and close

the case file.

       DONE and ORDERED this 7th day of September, 2021.

                                     T. Kent Wetherell, II
                                    T. KENT WETHERELL, II
                                    UNITED STATES DISTRICT JUDGE
